Citation Nr: 1212459	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of legal entitlement to VA benefits based on status as a veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant reports active military service during World War II in the Commonwealth Army of the Philippines in the service of the U.S. Armed Forces.  He additionally reports he was a prisoner of war during this period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2006 the appellant and his daughter testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of that hearing is of record.  

In a June 2007 decision, the Board determined that new and material evidence to reopen the appellant's claim of legal entitlement to VA benefits had not been submitted.  The appellant perfected an appeal of the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  Within an April 2010 Memorandum Decision, the Court vacated the Board's June 2007 decision and remanded the case for readjudication.  In June 2010, the Court entered judgment, returning the case to the Board for action consistent with the Memorandum Decision.

Subsequently, this appeal was remanded by the Board to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A July 1997 denial of eligibility for VA benefits, based on a lack of qualifying service, is final.

2.  Evidence submitted since the July 1997 denial is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the final July 1997 decision, wherein the RO determined that the appellant did not meet the basic eligibility requirements for VA benefits, is not new and material, and the appellant's claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159 , amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the material facts are not in dispute, and the issue at hand of whether the appellant is legally entitled to recognition as, and the accompanying benefits of, a veteran under law.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Nevertheless, within the various administrative decisions, the statement of the case, and the supplemental statements of the case, the appellant has been notified of the evidence required, as well as the evidence already obtained, in order to substantiate his claim.  Moreover, in submitting purportedly demonstrating qualifying active military service, the claimant has demonstrated actual knowledge of the evidence necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his claim.)  Additionally, VA has attempted to verify the claimant's alleged military service, and has attempted to obtain relevant governmental records.  The Board therefore finds that no further action is necessary under the VCAA and that the case is ready for appellate review.  

The claimant seeks to reopen a claim for basic entitlement to VA benefits based on status as a veteran.  In a prior July 1997 decision, VA determined the claimant did not have legal status as a veteran upon which to establish eligibility for VA benefits.  As that decision was not appealed by him in a timely fashion, it became final.  See 38 U.S.C.A. § 7105.  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

When determining whether the appellant has submitted new and material evidence sufficient to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim on any basis, i.e., on the merits or denying reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Secretary of VA (Secretary) is authorized by law to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2011).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c) to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a) (2011) (requiring service department documentation of service where available), § 3.203(c) (2011) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under applicable statues and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2  Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F. 3d at 749.

In general, service before July 1, 1946, in the organized  military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including recognized guerrilla service, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

The appellant initially filed a claim of entitlement to service connection for a number of medical conditions in November 1984.  He reported active service from November 1941 to October 1945.  In support of his claim, he submitted the first page of an affidavit received at the RO in February 1984, in which he stated that he was a U.S. Armed Forces for the Far East (USAFFE) reservist, and that he was a captured and escaped prisoner of war.  

A September 1985 response from the U.S. Army Reserve Personnel Center (ARPERCEN) in St. Louis, now the U.S. Army Reserve Personnel Command (ARPERSCOM) indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerillas, in the service of the United States Armed Forces.  The RO denied the appellant's claim in November 1985, based on the fact that the records did not reflect recognized military service with the Armed Forces of the United States.  The appellant did not appeal this denial.  

The appellant made numerous applications to reopen his claim of entitlement to eligibility for VA benefits from June 1986 to December 1996.  The December 1996 request was denied in July 1997.  The appellant expressed disagreement with this denial in August 1997, and was furnished with a statement of the case in September 1997.  He did not, however, submit a substantive appeal.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been issued, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A rating action from which an appeal is not perfected is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As noted above, the July 1997 denial subsequently became final upon the appellant's failure to file a timely substantive appeal.  

Most recently, the appellant filed a claim for VA benefits in February 2004.  The RO denied the claim in March 2004 because the appellant did not submit new and material evidence to establish legal entitlement to VA benefits.  The appellant subsequently submitted several affidavits from individuals who reported serving with the appellant during World War II.  A May 2004 letter from the RO informed the appellant that his claim remained denied because no new and material evidence had been submitted to establish entitlement to VA benefits.  

The appellant filed a notice of disagreement in June 2004, and was issued a statement of the case in July 2004.  The appellant perfected this appeal by filing a VA Form 9 in September 2004; however, in a November 2004 statement, the appellant stated that he was withdrawing his appeal of entitlement to VA benefits.  Later in November 2004, still within one year of notice of the March 2004 denial, the appellant submitted evidence which he described as material evidence regarding his case.  

Although the perfected appeal of the March 2004 denial was withdrawn, the Board finds that the appellant's submission of evidence he described as material later in November 2004 served to reactivate the appeal.  M21-1MR, Part I, Chapter 5(A)(2) (December 9, 2004) (formerly M21-1, Part IV, Chapter para. 8.35).  As such, the March 2004 denial did not become final, and the last final decision on any basis is the July 1997 denial.  Therefore, the evidence to be considered for purposes of determining whether new and material evidence sufficient to reopen the claim has been received is the evidence that was associated with the record since July 1997.

Evidence of record at the time of the July 1997 denial included the first page of the appellant's affidavit, received in February 1984, in which he asserted Reservist service in the USAFFE and the September 1985 response from AR-PERSCOM, indicating no service as a member of the Philippine Commonwealth Army, including service in the recognized guerillas, in the service of the United States Armed Forces.  

Also of record was a complete copy of the appellant's affidavit, dated in November 1945, and received at the RO in February 1984, in which he provided more details regarding his service as a USAFFE Reservist, including being captured in December 1941 and being held prisoner for 10 days prior to escaping.  He denied any guerilla service and described various decorations, citations, and awards, including the Distinguished Unit Badge, Asiatic-Pacific Theater Medal, American Defense Ribbon, and Philippine Defense Ribbon.  

The claims file also included a photocopy of the appellant's discharge from the Philippine Commonwealth Army, a second response from the service department, received in October 1986, which indicated that the evidence submitted was insufficient to warrant a change in the prior negative certification, and numerous statements from the appellant asserting that he was entitled to VA benefits based on his service.  In February 1992 the appellant submitted an undated newspaper article regarding VA benefits for Filipino World War II veterans, and in July 1993 he submitted a portion of a January 1993 bill regarding service in the organized military forces of the Government of the Commonwealth of the Philippines as active service for VA benefits.  

Evidence of record at the time of the July 1997 determination also included a 1943 certificate from the Chief of the O'Donnell Education Corps, of the Imperial Japanese Forces in the Philippines, which the appellant reported he was given upon release as a prisoner of war.  Finally, in June 1997, the RO received a third negative response from the service department, indicating that the evidence submitted was insufficient to warrant a change in the prior negative certification.  

Evidence submitted after the July 1997 denial includes statements from the appellant recounting his experiences during World War II, a copy of the appellant's affidavit initially submitted in February 1984, affidavits from individuals who reported serving with the appellant, a letter from the American Legion regarding a building fund campaign, an undated ex-POW questionnaire completed by the appellant, a copy of the appellant's discharge from the Philippine Army, a June 2001 check issued by the Department of National Defense, Philippine Veterans Affairs Office, a copy of the appellant's Philippine Veterans Bank savings account passbook, statements from the appellant's physicians regarding his medical conditions, October 1954 correspondence from the U.S. War Claims Commission indicating receipt of the appellant's claim for compensation, a Veterans Federation of the Philippines identification card, an enlistment record reflecting enlistment in the Philippine Army Reserves in November 1941, an order from the Secretary of National Defense reverting the appellant back to inactive status for the convenience of the government, effective in May 1946, and a photograph of the appellant with various military medals.  

Also associated with the record since the July 1997 denial is a March 2005 memorandum indicating that the records of those claiming service in the Commonwealth Army of the Philippines inducted into the United States Armed Forces in the Far East (USAFFE) and those claiming service in the organized guerilla forces are maintained by ARPERSCOM and that, unless a claimant reports personal data (such as name) which is different that that provided in a prior request for service verification, there is no value in resubmitting a request for re-verification.  This memorandum further states that documents issued by the Philippine Army or Philippine Veterans Affairs Office are of no value in establishing service unless they contain personal data which is substantially different than that previously provided to ARPERSCOM.  Finally, the memorandum noted that the service department had previously certified that the appellant had no valid military service in the Armed Forces of the United States.  

The appellant testified in July 2006 that he had World War II service from November 1941 to May 1946, and provided the same service number as had been previously submitted to the service department for certification.  

More recently, the appellant submitted a document entitled "Certifico Ag Graduacion," received by the RO in December 1996, which he claims is a certificate the Japanese gave him when he was released as a POW at Camp O'Donnell in 1943.  A translation of this document has been added to the claims file.

In Capellan v. Peake, 539 F.3d 1373, 1381-81 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) held that in accordance with VA's 38 U.S.C.A. § 5103A duty to assist, where a claimant submits new evidence subsequent to a verification of service, that evidence must be submitted and considered in connection with a new request for verification of service from the service department pursuant to 38 C.F.R. § 3.202(c).  The Federal Circuit specifically stated that 38 C.F.R. § 3.203 requires that military service be based on all relevant evidence, including lay evidence, with due application of the duty to assist under the provisions of 38 U.S.C.A. § 5103A and38 C.F.R. § 3.159 and the statutory and regulatory requirement to consider all information and lay evidence of record pursuant to 38 U.S.C.A. § 5107(b).  Id.

Pursuant to the Capellan holding, the Board ordered the appellant's claim be returned to the appropriate service department to again consider the appellant's status as a veteran.  In a March 2011 response, the National Personnel Records Center (NPRC) stated that it was unable to confirm either that the appellant had any service as a member of the Philippine Commonwealth Army, or that he was ever a prisoner of war.  

The Board finds that the duplicate copies of the appellant's affidavit and his discharge from the Philippine Army are not new as they were of record at the time of the July 1997 denial.  In addition, the appellant's statements, his testimony, affidavits from individuals reporting service with him, and Philippine government documentation of his service are cumulative and redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  

As listed above, the appellant has also submitted a number of additional documents allegedly establishing his military service; these records are new, in that they were not previously of record, but they are not material, as they do not constitute evidence from a United States service department which can verify the appellant's alleged service.  38 C.F.R. § 3.203.  As such, no evidence has been submitted which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Prior to the July 1997 denial, the United States service department provided three separate responses to requests for certification of the appellant's reported service.  These communications are binding on VA.  38 C.F.R. § 3.203; Duro, 2 Vet. App.  at 532.  The appellant has not submitted evidence that shows the type of service necessary for VA benefits, or that would call into question the service department's prior negative findings of qualifying service with the U.S. Armed Forces.  Regardless, the appellant's additional submissions were presented to the NPRC in March 2011, which again concluded the appellant had no qualifying service as a member of the Philippines Commonwealth Army, including with the recognized guerrillas, in the service of the U.S. Armed Forces.  The NPRC also confirmed the appellant was not among those recognized as having been prisoners of war.  

Based on the foregoing, the Board concludes that the claim cannot be reopened because no new and material evidence has been submitted.  38 C.F.R. § 3.156(a).  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

New and material evidence not having been presented, the claim of legal entitlement to VA benefits based on status as a veteran is not reopened.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


